Dewet, J.
To entitle the records of judicial proceedings in one State to be given in evidence in another, under the act of congress of May 26th 1790, they must have “ the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form.” Further provision is made by our Rev. Sts. c. 94, § 57, in these words : “ The records and judicial proceedings of any court of another State, or of the United States, shall be admissible in evidence in all cases in this State, *438when authenticated by the attestation of the clerk, prothonotary, or other officer having charge of the records of such court, with the seal of such court annexed.” Upon inspection of the records here offered, the only grounds of objection seem to be, that the judgment was rendered by the court of common pleas of the State of Maine, but the certificate of the judge, that the attestation is in due form, purports to be a certificate from him as judge of the district court for the middle district in said State of Maine, and the seal accompanying both the certificate of the judge and that of the clerk purports to be the seal of the district court of the middle district.
The law undoubtedly contemplates that the certificates should be from the judge and clerk of the same court in which the judgment was rendered, if such court exists. The evidence offered is apparently objectionable for variance in this particular, unless the explanatory certificate of the judge is competent evidence. If, however, we may give effect to that portion of the certificate, the objection is wholly removed ; as the judge certifies that 64 the court of common pleas, named in said copy, has been abolished, and the said district court established in its stead, to which the records, proceedings and jurisdiction of said court of common pleas are transferred.” There can be no doubt but that in case of such transfer of jurisdiction, the judge of the substituted court, and the clerk to whom the records are transferred, are the proper certifying officers. Greenl. on Ev. § 506. Thomas v. Tanner, 6 Monr. 52. The only question is, whether the abolition of the old court, and the transfer of jurisdiction to the new, must be shown by the statute itself.
It seems to us, that the certificate of the judge, showing the transfer of the jurisdiction of the court of common pleas, and accounting for the change in the name of the court, and its change of seal, is good prima facie evidence of the correctness and sufficiency of the general certificate of the clerk.
JV*eto trial granted.